

115 HR 2935 IH: Freezing Russian Sanctions Act
U.S. House of Representatives
2017-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2935IN THE HOUSE OF REPRESENTATIVESJune 16, 2017Ms. Maxine Waters of California (for herself, Ms. Jackson Lee, Mr. Jeffries, Mr. Evans, Mr. Rush, Ms. Kaptur, Mr. Kind, Mrs. Watson Coleman, Mr. Thompson of Mississippi, Ms. Clarke of New York, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo codify Executive Order 13694 (relating to blocking the property of certain persons engaging in significant malicious cyber-enabled activities) and to codify certain Executive orders imposing sanctions in relation to the situation in Ukraine. 
1.Short titleThis Act may be cited as the Freezing Russian Sanctions Act.  2.Codification of Executive Order 13694Executive Order 13694 (80 Fed. Reg. 18077; relating to blocking the property of certain persons engaging in significant malicious cyber-enabled activities), as in effect on January 1, 2017, and any sanctions imposed and designations made pursuant to Executive Order 13694, shall remain in effect. 
3.Codification of Executive orders imposing sanctions in relation to the situation in Ukraine 
(a)In generalThe Executive orders specified in subsection (b), and sanctions imposed and designations made pursuant to such Executive orders, and any action taken or regulation issued by the Department of Commerce, pursuant to Export Administration Act of 1979 (as continued in effect pursuant to the International Emergency Economic Powers Act), related to licensing exports to Russia, designated Russian persons, or designated Russian entities shall remain in effect. (b)Executive orders specifiedThe Executive orders specified in this subsection are the following: 
(1)Executive Order 13660 (79 Fed. Reg. 13493; relating to blocking property of certain persons contributing to the situation in Ukraine) (as in effect on January 1, 2017). (2)Executive Order 13661 (79 Fed. Reg. 15535; relating to blocking property of additional persons contributing to the situation in Ukraine) (as in effect on January 1, 2017). 
(3)Executive Order 13662 (79 Fed. Reg. 16169; relating to blocking property of additional persons contributing to the situation in Ukraine) (as in effect on January 1, 2017). (4)Executive Order 13685 (79 Fed. Reg. 77357; relating to blocking property of certain persons and prohibiting certain transactions with respect to the Crimea region of Ukraine) (as in effect on January 1, 2017).  
